      Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 1 of 12
         Case 2:19-mj-00030-jmc Document                 1-3   Fil,ed   O2l26lL9 Page L ot L2



                                                 ATTIDAVTT

       I, Colin Simons, berng first duly sworn, hereby depose and state as follows:


                          INTRODUCTION AND AGENT BACKGROT]ND

       1.         I   am a Special Agent with the Federal Br:reau of Investigation (FBI) currently

assigned to the   Burlingloa Vermont Resident Agency ofthe Albany, New York Division- I have

been a Special Agent for over 15 years.      I   am responsible for working cases involving a variety    of

criminal violations, to include violent crimes and gangs. I have also been the affiantto nrmerousi

federal complaints and search warrants pertaining to violent crime and drugs. As a Special

AgenL I am authorized to ihvestigate violations of laws of the United States and to execute

warants issued underthe authority ofthe United States.

       2.         I zubmit this affidavit in zupport of an application for a search wamant for 33 Oak

Stree! Apartuent #4,tnBrattleboro, Vermont (SIIBJECT LOCATION), dessribed in detail in

Attachment   A.       I believe probable cause exists to search the SUBJECT LOCATION for evidence

relating to violations ofthe Contolled Substances         Acl specifically   possession with intent to

distibute heroin and fentanyl, in violation of 2l U.S.C. $ S41. The          ite,ms to be seized during the

search are listed in Attachment B.

       3.         The information contained withinthis affidavit is based upon my taining,

experience, and investigation, as well as information that has been conveyed to me by other law

enforcement officers. The following has been related to me by persons having direct knowledge

of the events described below, including Verrront State Police Detective Sean Reilly, and other

law enforcement officers involved in this investigation. Since this        ffidavit   is being submitted for

the limited purpose of establishing probable Gause, I have not included each and every fact

known to me conceming this investigation

                                                                                                  B
                                                                                                  I
                                                                                                  E
                                                                                                  g
                                                                                                         oTn
                                                                                                  o
                                                                                                  o
                                                                                                  zu
                                                                                                   L
      Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 2 of 12
           Case 2:19-mj-00030-jmc Document              1-3   Filed 02lZ6lL9 page Z ot       !2



          4.       For the reasons set forth in this atrdavit, probabte cause exists to believe that the

disEibution of controlled substanses bas occuned at Ihe,SUBJECT LOCATION; the SUBJECT

LOCATION contains evidence of possession with intent to distibute contolled substances; the

STIBJECT LOCATION contains contraband and fiuits of these crimes; and that the SUBJECT

LOCATION contains property designed for use, intended for use, or that has been used in

committing these crimes:

                                              PROBABLE CAUSE

          5.       On December 28,2018,the Honorable Jufue Kaftrerin Hayes granted a search

warrant for the SUBJECT LOCATION, which was executed that same day. Officers located

Francis   MACIE, aka'?eanut'and others inside the residence. A double-barreled sawed-off

shotgun was located under ttre couch cushion in the tiving room. The barrel of the shotgun was

located on the floor of MACIETs bedroom. Four boxes of ammunition were located under

MACIE's bed. A loaded .38 caliber revolver was found on the floor of the bathroom,            and the

revolver appeared to have had its serial number intentionally removed- MACIE advised officers

that one of the bedrooms was used by'othem," and inside that bedroom officers located a large

black safe. Inside the safe were two .4O.catiber magazines loaded with bullets, over 200 grams

of cocaine base packaged in various bagg"s, and approximately 70 Orycodonefi\rtorphine pills.

Paperrrork within the safe bore the narne of Chyquan Cupe, who has since been indicted by the

ffieral   grand   jury   seated in Burlington, Vermon! which charged him with multiple counts     of
distributing controlled substances in case number 5:19-cr-30.

          6.       In the months of January and February of 20l9,the Southern Vermont Drug Task

Force (SVDTF) continued to investigate the sale of controlled substances from the SUBJECT

LOCATION. The targets ofthis investigation were Linda WAIIwIRIGIIT and Desiree
      Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 3 of 12
           Case 2:1-9-mj-00030-jmc Document            t-3   Filed 02126119 page 3 ot    IZ



WELLS-COOPER. Both WAIIINI/RIGHT and WELLS-COOPER have been ide,nffied                          a"s


residents of the SUBJECT LOCATION. The investigation confirmed that Macie remairc a

tenant of the   aparhent   The SVDTF was assisted by a coafide,lrtial informan(s) that I will refer

to by the pseudonym,   "l9SR0l,"         *19JF8003."
                                   and                 Forthe sole pupose ofmaintaining literary

flow, both *19SR01' and "I9JFB003'will be referred to inthe masculine throughout the elrtirety

ofthis case. In the immsdiate instance, "19SR01' and "19JFB003" are cooperating with the

SVDTF in exchange formonetary compensation. "19SR0l" has the following convictious;

resisting arrest Q0L3), and careless and negligent operation (2017). *19JF8003" has the

following convictions; retail theft (2017,2001),disturbing the peace Q}Oz),burglary      QOOZ),

forgery (2002), and resisting arrest (2001).

                  Februw'y   15, 2019   Controlled Pwchasefrom WELLSCOOPER

          7.     On February 15, 2019, Vermont State Police Detective Sean Reilly ananged a

meeting with *19SR0l' with the intention of purchasing heroin in the Brattleboro,          VT   area

"19SR01" advised he could prnchase heroin from Desiree WELLS-COOPER *19SR01- advised

he had purcha.sed heroin from \ilELL$COOPER once in th" pasq eater              n   2019. *19SR01-

advised   WELLS-COOPER was living at 33 Oak Street, which is where he could go to purchase

heroin fromher.

          8.    Det. Reilly provided *19SR01'with $90.00 of prerecorded task force funds in

order to.purchase one (1) bundle of heroin from WEr.I.S-COOPER *19SR01" was searched

and his vehicle was searched- No contraband was located.       Det Reilly also provided *19SR01'

with an elecffonic recording device in order to monitor the incident.

          9.    Dets. Todd and Behan provided surveillance         in the area while Det Reilly
followed "19SR0l'to the area of 33 Oak Street *19SR01" arrived at 33 Oak Street and entered
      Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 4 of 12
        Case 2:19-mj-00030-jmc Document            1-3 Filed O2l26lL9          Page 4 of 12




Aparffient 4 on foot. Det Todd observed *19SR0l-      e,lrter the   residence. After several mome,nts,
*19SR01" was then seen
                       by Det Todd exiting the residence and retuming to his vehicle. Det.

Reilly surveilled *19SR01" then drove back to the predetermined meeting location, where Det.

Reilly met with him again

       10.     *19SR0l's" person was searched for a second time.
                                                                 '19SR01" tumed over to law

enforcement what he had purchased from WELLS-COOPER No money or conftaband was

located. 'l9SR01'then provided a swom statement The following is a mere summary of this

statement which was recorded:

          a- '19SR0l'        advised he had just conducted a confolled purchase         of l0   bags   of

               heroin from WELLS-COOPER "19SR01" advised Det Reilly instnrcted him to

               contact WELLS-COOPER           in order to   pr:rchase one (1) bundle     of heroin for

               $90.00. *19SR01" stated that Det Reilly provided him $90.00 to purchase the

               bundltir   of heroin. *19SR01- drove his vehicle to 33 Oak Steet [Apartmelrt a]

               and knocked on the door. An unloown male opened the door and let "19SR01"

               inside.

          b.   "19SR01" then told Linda (WAINWRIGHT) that she was looking for WELLS-

               COOPER *19SR0i" told WELLS-CoOPER that he had money for her, and

               advised he needed a bun (bundle) and that he had S90.00. WELL$COOPER

               threw a bundle of heroin 1s him and *19SR01" picked             it   up. *19SR01" then

               provided WELLS-COOPER with the $90.00.

          c.   *19SR01' advised
                                he only saw Lind4 WELLS-COOPER, and the unknown

               male inside the residence. "19SR01" advised he, his passenger, and his vehicle

               were s(arched before and after the incident and no contraband was located.
        Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 5 of 12
           Case 2:19-mj-00030-jmc Document                   1-3     Filed O2l26lL9 Page 5 oI12




                "19SR01" told Det. Reilly that he did not manipulate the narcotics and did not

                receive any additional money and/or narcotics. He also told Det Reilly that he

                did not go anywhere he was not insEucted to go and did not do anything that he

                was not instucted to do.

         11.    Det. Reilly was able to review the electonic recording equipment tlat was given

to *19SR01" to monitor the incident. On the recordings, Det Reilly observed "19SR01" drive

his vehicle to 33 Oak Steet, exit the vehicle, and approach Aparhent 4 of 33 Oak Street.
*19SR01" was
             then let inside the residence and was overheard asking WELLS-COOPER for a

bundle of heroin. "19SR01" then said "Thanks, Desi [WELLS-COOPER]," and exited the

residence. '019SR01" returned         to his vehicle and drove back to the location to meet with law

enforcement


         12.    On February 15,2019, Det. Reilly tested a sample of the zubstance which field

tested positive for the presence of fentanyl using a NARK field test             kit designed to test for the

presence   of heroin/fentanyl. Det" Reilly noted that there were 10 total bags and they were all

,tnmatked.

                  February   2   0,   20   I 9 C ontrolled Pwcho,s   e   from WAINWMGHT
         13.    Before the controlled purchase outlined below, "19JFB003" had advised Drug

Task Force members of a white femate whom they have purchased heroin from several times                   in

the   past *19JFB003"   advised the female's ftune is Linda WAII{VYRIGHT and she is currently

living at 33 Oak Street in the Town of Brattleboro, VT.

         14.   On February 20,2019, *19JFB003" contacted DeL Behan and advisedthey would

be able to purchase heroin from WNi\IVRIGHT at her residence in Brattleboro,                      VT.   Det.

Behan then met      with "19JFB003" to arange a controlled                      purchase   of   heroin from
                                                         5
         Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 6 of 12
           case 2:19-mj-00030-jmc Document            1-3    Filed   0zlz6lL9 page      6 ot LZ




 WNNWRIGIIT. Det.             Behan asked *19JF8003"          if   they needed to call or         message

 WAIIYVYRIGET prior to aniving at her residence, which *19JEB003' advised no. "19JEB003'

 stat€d they could   just go to WAIIYWRIGHI's residence and purchase the heroin *19JF8003'

 advised that WAIIIWRIGHT would sell them               a   bundle    for $80.00. Det Behan         a.sked

 "19JFB003'who else lives with WAINVIRIGHT at 33 oak street, which *19JF8003" stated

the apartuent is rented by a white male that goes by the name of "Peafi.t". Det. Reilly informed

Det. Behan that "Peanuf is an alias for MACIE, whom Det. Reilly knew from prior

investigations involving illegal narcotic activity at 33 Oak Stee! some of which was outlined

above.

          15.   Later on February 20, 2}lg, a search         of    "19JEB003" and their vehicle      wa.s

conducte4 and DeL Behan did not locate any forms of illegal narcotics, we{rpons or large sr:ms of

cash during this search-       Det   Behan searched *19JF8003' while DeL Todd searched
*19JFB003's" vehicle.
                      Det Todd     the,re   provided *19JF8003- with $l60.00 of pre-recorded Drug

Task Force filnds to purchase two brmdles of heroin from WAII\NVRIGEI. Det Behan then

followed *19JH8003" as they drove from the pre-arraigned meeting location to 33 Oak Street

During this time, Det Behan did not observe *19JF8003" to meet with anyone else. At

approximately 1347 hours, DeL Behan observed "19JFB003" to pull to the side of Oak Street exit

their vehicle and walk down the driveway of 33 Oak      Steet       At this point Det. Behan lost visual

contact with *19JFB003," but     Det tora was still able to visually monitor..1gJF8003"              and

observed "19JFB003" to enter aparfuent #4.

         16.    Approximately a minrte lafer,      Det Lora advised *19JFB003" had exited the
aparhent and was walking back to their vehicle. Det Iora the,n advised "19JE8003" was in their

vehicle and was taveling soultr on Oak Street towards West     Steet     Det- Behan was able to follow
          Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 7 of 12
             case 2:L9-mj-00030-jmc Document            1-3    Filed o2t26lL9 page 7 ot L2




    "19JF8003" from the intersection of Oak and West Streets back to the pre-determined meeting

    location During this time, DeL Behan did not observe *19JF8003,, to meet with anyone      else.

           17.       Once .'19JFB003" was in DeL Behan's vehicle they tumed over 2 bundles              of
    suspected heroin purchased     from IVAIi\-WRIGIIT.        A   search   of "19JFB003's" person and
    vehicle were conducted and no money or othEr illegal narcotics were located.             Det      Todd

    conducted the search of "19JE8003's" vehicle while    Det Behan searched his person-
           18.      "19JFB003" provided a sworn audio recorded statement regarding this contolled

    purchase from   \ilAINl-WRfGHT. The following is a brief sS,nopsis of ..19JE8003,s,, statementto

    Det. Behan. "19JFB003. stated the following:

              a-     *19JF8003"
                                  advised they were provided with $160.00 for the purchase of heroin,

                    and their peffion and vehicle were searched. *19JFB003" advised he knocked on

                    the door to the aparfuent and "Peanut" answered the door and let them in.
                    *I9JFBO03" firrther
                                        advised   tlat WAIIYWRIGHT           was on the couch and they

                    told WAIIYWRIGHT they "n@ded ttryo".

              b.    *19JF8003"
                                 advised they handed   WAINWRIGHT the $160.00 and she in return
                    handed them2 brmdles of    heroin. *19J8B003" advised after the deal was done
                    they drove back and met with Det. Behan-

.         19. On February 20, 2}lg, following this controlled                   purchase, Det. Behan

photographed and tested the evidence. Test results using Fentanyl Reagent #33             kit showed a
                                                                              test

positive test for heroin.

          20-      On February 21, 2}lg, DeL Behan showed "19JFB003" a booking photo of a

white female with no names listed on the photo. "19JFB003" advised they knew the female in

the picture and stated the female is Linda   WAII\NYRIGHT.
       Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 8 of 12
         Case 2:19-mj-00030-jmc Document            1-3   Filed O2l26lL9 Page 8 ot L2




                   Februwy 22, 2019 Controlled Pwclmsefrom WAINWRIGHT

        21.     On Febn:ary 2l,2Olg,*19JF8003- again contacted DeL Behan and advised they

would be able to purchase heroin from WAII\-WRIGHT at her residence in Brattleboro, VT.

On February 22, 2019, a search of "19JF8003' and their vehicle were condr:cte4 and no

contraband was      located Det.     Behan searched *19JFB003" while DeL Todd searched
*19JF8003's" vehicle.
                      Det. Behan then provided "19JFB003" with $160.00 of pre-recorded

Drug Task Force funds to purchase two bundles of heroin from WAII\IIVRIGHT. Del Behan

also provided
                *19JFB003'with both
                                    audio and visual recording and transmitting devices.

       22.      Det. Behan then followed "19JFB003" as they drove from the pre-arraigned

meeting location to 33 Oak Sheet During this time, DeL Behan did not observe *19JFB003" to

meet with anyone else.    Det   Behan observed "19JIts003" to pull to the side of Oak Steet exit

their vehicle and walk down the driveway of 33 Oak    Steet     At this point, Det Behan lost visual

contact with *19JF8003," but Det. Lora was sti1l able to visually monitor *19JE8003" and

observed *19JFB003" to enter aparh::.ent   #4.   DeL Behan was able to monitor
                                                                                  *19JFB003" over

the audio/video transmitting devices. On the video, *19JFB003' was see,n being let into the

apartuent by MACIE.

       23.      Less rhan five minntes later, Det. Lora advised *19JFB003" had exited the

apartment and was walking back to their     vehicle. DeL Lora then advised "19J88003" was in

their vehicle and was traveling south on Oak Steet towards West Street. Det. Behan was able to

follow *19JFB003" from the intersection of Oak and West Streets back to the predetermined

meeting location. During this time, DeL Behan did not observe *19JFB003" meet with anyone

prior to their meeting at the per-determined meeting location
       Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 9 of 12
            case 2:1-9-mj-00030-jmc Document          1-3   Filed   o2l26lL9 page 9 ot L2



        24.       Once "19JFB003" was in      Det Behan's vehicle, they tumed over 2 bundles of
 suspected heroin pwchased        from WAINWRIGHT.          A   search   of "19JFB003's" person and
vehicle were conducted and no motrey or other illegal narcotics were located. Det. Todd

conducted the search of "l9JFB003's" vehicle while      Det Behan searched *19JE8003.'
        25.       *19JF8003" provided
                                      a swom audio recorded statement regarding this controlled

purchase from     WAINWRIGHI.        The following is a b'rief synopsis of "19JFB003's'statement.

             a-   "19JF8003" advised Det. Behan provided them with $160.00 for the purchase of

                  herotq and their person and vehicle were searched. *19JFB003" also advised

                  Det. Behan placed audio/visual recording and transmitting   devic*   on them.

             b.   *19JF8003" advised                                                        ooPeanut"
                                     he knocked on the door to the aparhe,lrt and

                  answered   the door and let them      in.     *19J8B003" advised they handed

                  WNNWRIGIIT         the $160.00 and she in rettrn handed tbem} bundles of heroin.

                  *19JFB003"
                                advised after the deal was done they drove back and met     with law

                  enforcemenl

        26. On February 22, 2019, following this controlled                  purchase,   Det      Behan

photographed and tested the evidence. Test results using Fentanyl Reagent #33 testkit showed a

positive test for heroin

                   February 25, 2019 Controlled pwclwsefrom WLLS-COO?ER

        27.       On February   25,zllg,Der Reilly    arranged a meeting    with *19SR01' with the
intention   of   purchasing heroin   in the Brattleboro, VT     area. *19SR01' advised WELLS-

CooPER was selling heroin out of 33 Oak Steet in Brattleboro, VT. Det Reilly provided
*19SR01'with
                  $200.00 of prerecorded task force funds in order to purchase two (2) bundles       of
heroin from WELLS-COOPER *19SR01" rryas searched and his vehicle was searched. No
     Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 10 of 12
        Case 2:19-mj-00030-jmc Document                 1-3 FiledO2l26ll9      Page 1O of 12




contraband was located.      Det Reilly   also provided   "lgSROlo'with an electronic recording device

in order to monitor the incident

       28.        Det. Todd and Lora provided surveillance in the area while Det. Reilly followed
*19SR01' to                                        *19SR01' arrived at 33 Oak Street and entered
            the area of 33 Oak            Steel
Aparhent 4 on foot. Det Todd observed *lgSROl'             enter the residence. After several moments,

"19SR0l'was then        seen   by Det. Todd exiting the residence and retuming to his vehicle. Det

Reilly surveilled *19SR01- drive back to the predetermined meeting location where Det. Reilly

met with him again. In total,     'l9sR0l" provided to DeL Reilly l7 bags of heroin.
       29.        "19SR01's" person was searched for a second time. No money or contraband was

located. "19SR0lu then provided a swom statement The following is summary of this

statement:

                  *19sR01"
                               drove his vehicle to 33 oak street [Apartuent 4] and tnoc.ked ou the

                  door. "19SR01" told Det Reilly WAII\IWRIGHT answered the door and let him

                  inside. *19SR01" walked inside and asked for WEI.I.S-COOPER *19SR01'

                  was then told that   wELLs-cooPER was laying inside on the floor; right        near

                  the entance to the apartment.

             b.   *19SR0l'then made contact
                                            with WELLS-COOPER and said he needed two

                  (2) bundtes. WELLS-COOPER then handed *19SR01- the two (2) br:ndles of

                  heroin and "19sR01" provided     wELLs-cooPER with the $200.00. *19sR01"
                  then left the residence, and returned to the presence of law enforcement

                  *19SR01"
                               identified an unmarked photograph        of WELLS-COOPE&          and

                  *19SR01'
                             confirmed that the zubject in the photograph was WELLS-COOPE&

                  who was the zubject who provided the heroin      6   him. "19SR01" said also inside

                                                   10
     Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 11 of 12
        Case 2:1-9-mj-00030-jmc Document               1-3   Filed O2l26lL9 Page    Ll   ot   !2



               the residence was an unknown black male. *19SR01" advised he also heard

               Francis '?eanut'' IMacie while inside the residence. There was also a subject

               lafng next to WELL$.COOPE& but "I9SR01" did not know who it                         was

               because they were sleeping at the time.

        30.    On February 25,2019, Det. Reilly test€d a sample of the zubstance which field

tested positive for the presence of fentanyl using a    NARK field test kit designed to test for the

presence   of heroin/fentanyl. Det. Reilly noted there were 17 total bags and they were all

unmarked and green in color.

                                         CONCLUSION

       31.     Based on the above, I believe probable cause exists to search the SUBJECT

LOCATION for evidence relating to violations of the Controlled Substances Ac! specifically

possession with intent to disfiibute heroin and fentanyl in violation.of   2l U.S.C. $   841.

Probable cause exists to believe that the distribution of contolled substances has occurred at the

SUBJECT LOCATION; the SLIBJECT LOCATION contains evidence of possession with intent

to distribute controlled substances; the SUBJECT LOCATION contains contaband and ftuits            of
these crimes; and that the STIBJECT LOCATION contains property designed for use, intended

for use, or that has been used in committing these crimes.


                                                                Respectfrrlly Submitte4


                                                                  0k .0-
                                                                Colin Simons
                                                                Special Agent
                                                                Federal Bureau of Investigation




                                                 1.1
Case 5:19-cr-00030-gwc Document 36-4 Filed 07/09/19 Page 12 of 12
  case 2:1-9-mj-00030-jmc Document 1-3 Filed 02126119 page L2 of LZ



  Subscribed and sworn to before me on February 26,2019.




                                    L2
